Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the Arguments/Remarks filed on 11/19/2021.
Claims 1, 19, 37, 45, 46, 57, 68, and 70 have been amended.
Claims 46-56, 57-67 and 68-70 rejections under 35 U.S.C. 112(b) are withdrawn as they have been amended.
Claims 45 and 70 are rejections under 35 U.S.C. 101 are withdrawn as they have been amended.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
Applicant argues in its Remarks pages 17-19 that for claim 1, Qian and Agiwal, alone or in combination, do not teach the features of claim 1 specifically the feature "determining a second time duration for a payload of the first random access message based on the random access configuration information received from the base station and the reference SCS.".
Examiner respectfully disagrees. Agiwal teaches in Fig. 14 and par. 0161-0162 steps of a message A reception timing which is equivalent to claimed feature of determining a second time duration for a payload of the first random access.  Agiwal par. 0161 teaches that in a two-step RACH, a channel structure of the msgA includes a PRACH preamble and a PUSCH carrying a .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14-24, 32-40, 44-46, 52-57, 63-68 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2020/0214044, hereinafter “Qian”) in view of Agiwal et al. (US 2020/0260500, hereinafter “Agiwal”).
For claims 1, 19, 37 and 45, Qian discloses A method of wireless communication at a User Equipment (UE), comprising: 
receiving, from a base station, random access configuration information for the base station (Step 0: Random Access Configuration; see Fig. 2; step S401, acquiring configuration information; see par. 0101 and Fig. 4);
determining (In step S402, the user equipment may determine a channel structure in the first message according to the configuration information acquired in step S401; see par. 0103 and Fig. 4) a first time duration for a preamble of a first random access message based on the random access configuration information received from the base station (the user equipment determines the number of symbols in preamble and the length of the cyclic prefix 1 according to the preamble format in the random access configuration; see par. 0115) and a reference subcarrier spacing (SCS) associated with an uplink bandwidth part (BWP) configured for the first random access message (The UE may perform the determination according to the PUSCH (Physical Uplink Shared Channel) subcarrier spacing configuration or the waveform configuration separately configured in the resource configuration for the two-step random access, or may perform the determination according to the subcarrier spacing configuration or the waveform configuration in the configuration for the activated uplink BWP (or carrier); see par 0158-0160); 
transmitting the first random access message to the base station to initiate a random access procedure (step S402, transmitting a first message including the preamble and the uplink shared channel according to the configuration information; see par. 0101 and Fig. 4).
Qian suggests that when the user equipment acquires the random access configuration information, in addition to acquiring the configuration information of the preamble and the random access occasion, the user equipment also acquires the configuration information of the uplink shared channel for sending the data payload in the message A, such as the time-frequency resource information and the waveform configuration applied, Sub-carrier Spacing (SCS) configuration information, and the like (see par. 0142, 0148). However Qian does not explicitly disclose determining a second time duration for a payload of the first random access message based on the random access configuration information received from the base station and the reference SCS. Agiwal discloses determining a second time duration for a payload of the first random access message based on the random access configuration information received from the base station (Referring to FIG. 14, in a two-step RACH, a channel structure of the msgA includes a PRACH preamble and a PUSCH carrying a payload 1410 and 1420. The PRACH preamble and the PUSCH (or, additionally a GAP 1425 in the msgA are time division multiplexed (TDMed). Thus, instead of starting an msgB-ResponseWindow from the end of the random access preamble transmission in msgA, an msgB-ResponseWindow for an msgB reception starts at the first PDCCH occasion for the msgB reception that is at least one symbol away from the end of a PUSCH transmission in the msgA; see Agiwal par. 0161-0162 and Figs 14 and 2) and the reference SCS (The number of slots in a radio frame and a duration of slots depends on a radio frame for each supported SCS and is pre-defined in NR.. a receive and and. It would have been obvious to the ordinary skilled in the art before the effective filing date to use Agiwal's arrangement in Qian's invention to better handle message A (MSG A) retransmissions during a two-step random access procedure in a wireless communication system (see Agiwal par. 0002).
Specifically for claim 37, Qian discloses An apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: (The user equipment 1100 includes a processor 1102 and a memory 1101 that stores computer executable code that, when executed by the processor, performs the random access method on the user equipment side as described above; see par. 0262 and Fig. 11). 
Specifically for claim 45, Qian discloses A non-transitory computer-readable medium storing computer executable code for wireless communication at a user equipment (UE), the code when executed by a processor cause the processor to: (The present disclosure further provides a computer readable medium storing instructions, when executed by the processor, performing the random access method on the user equipment side or the base station side according to the aforementioned embodiments of the present disclosure; see par. 0265). 
For claims 2, 20 and 38, Qian discloses The method of claim 1, further comprising: determining a third time duration for a guard time (The user equipment may determine the time length of the uplink shared channel and the length of the guard time 2 as follows; see par.  between the preamble and the payload of the first random access message (the guard time is provided between the preamble and the uplink shared channel. To ensure that the symbol boundary between the preamble symbol and the uplink shared channel symbol in the message A is aligned with the symbol boundary of the transmission of other channels, and that the interference between symbols of the preamble and symbols of the uplink shared channel is reduced, a guard spacing is added according to the preamble format when transmitting the preamble symbols. In this channel structure, the message A may sequentially include: the cyclic prefix 1, the preamble, the guard time 1, the cyclic prefix 2, the uplink shared channel, and the guard time 2, as another possible channel structure of the message A illustrated in FIG. 7; see par. 0117), wherein the third time duration of the guard time is determined based on the random access configuration information received from the base station and the reference SCS (The time length of the uplink shared channel and the length of the guard time 2 may be determined according to the number of slots of the uplink shared channel and the number of symbols in the last slot configurated by the base station; see par. 0125).
For claims 3 and 21, Qian discloses The method of claim 2, wherein at least one of the preamble or the payload comprise the guard time (the preamble and the uplink shared channel in the message A occupy multiple consecutive symbols on one or more slots. If the preamble and the uplink shared channel in the message A do not occupy all the symbols, the unoccupied symbols are used as the guard time, as the schematic diagram of configuration of the guard time illustrated in FIG. 6; see par. 0116).
For claims 4, 22 and 39, Qian discloses The method of claim 1, further comprising: determining a bandwidth of a guard band and a duration of a guard period for the first random access message based on the random access configuration information received from the base station and the reference SCS (The reserved guard band may be determined as follows. In an embodiment, the user equipment may determine the reserved guard band according to the frequency domain resource for the random access occasion, the starting index for frequency domain physical resource block of the uplink shared channel corresponding to the random access occasion, and the bandwidth identified by the number of physical resource blocks. Alternatively, the user equipment may determine the reserved guard band according to the first physical resource block index of the first uplink shared channel, the uplink shared channel bandwidth identified by the number of physical resource blocks, and the number of guard bands; see par. 0132-0136).
For claims 5 and 23 Qian discloses The method of claim 4, wherein at least one of the preamble or the payload are transmitted using the guard band (the user equipment may acquire a frequency domain resource for the random access occasion occupied by the preamble and a frequency domain resource occupied by the uplink shared channel, and may reserve a guard band between neighboring frequency domain resources for the uplink shared channel; see par. 0132 and also 0125).
For claims 6, 24 and 40, Qian discloses The method of claim 1, further comprising: determining a gap time duration for a transmission gap between the preamble and payload based on the random access configuration information received from the base station and the referenced SCS (The time length of the uplink shared channel and the length of the guard time 2 may be determined according to the number of slots of the uplink shared channel and the number of symbols of the uplink shared channel configurated by the base station. If the 
For claims 14, 32, 44, 52 and 63, Qian discloses The method of claim 1, further comprising: receiving, from the base station, a second random access response message in response to the first random access message, wherein the second random access response message comprises at least one of a timing advance indication (In the second step, the base station sends to the user equipment a random access response (RAR) including a random access preamble identifier, a timing advance command determined according to a delay estimation between the user equipment and the base station, a temporary Cell-Radio Network Temporary Identity (C-RNTI), and time-frequency resources allocated for the next uplink transmission for the user equipment; see par. 0091, 0112) or an uplink grant indication
For claims 15, 33, 53 and 64, Qian discloses The method of claim 14, wherein the at least one of the timing advance indication or the uplink grant indication is based on the reference SCS (Parameter MRB MSG 3 is the number of physical resource blocks occupied by the uplink shared channel bandwidth in the message 3. Parameter μ is a parameter for configuring the subcarrier spacing of the uplink shared channel in the message 3, and is configured and notified through the system information; see par. 0245).
For claims 16, 34, 54 and 65, Qian discloses The method of claim 14, wherein the at least one of the timing advance indication or the uplink grant indication is based on an actual SCS used in transmission of the payload comprised in the first random access message (Parameter MRB MSGA is the number of physical resource blocks occupied by the uplink shared channel bandwidth in the message A. Parameter μ is a parameter for configuring the subcarrier spacing of the uplink shared channel in the message A, and is configured and notified through the system information; see par. 0237).
For claims 17, 35, 55 and 66, Qian does not explicitly disclose The method of claim 14, wherein the at least one of the timing advance indication or the uplink grant indication is based on a network configuration for an initial uplink BWP. Agiwal discloses The method of claim 14, wherein the at least one of the timing advance indication or the uplink grant indication is based on a network configuration for an initial uplink BWP (A UE receives an RRCReconfiguration message from a gNB. spCellConfig in the RRCReconfiguration message includes reconfiguration WithSync. Information ( e.g. an indication to skip RACH) in reconfiguration WithSync IE indicates that the UE shall skip RACH towards the target cell. The information also indicates that the target timing advance (i.e., a targetTA) (i.e., a TA of a 
For claims 18, 36, 56 and 67, Qian does not explicitly disclose . The method of claim 14, wherein the at least one of the timing advance indication or the uplink grant indication is based on an active uplink BWP. Agiwal discloses The method of claim 14, wherein the at least one of the timing advance indication or the uplink grant indication is based on an active uplink BWP (A UE receives an RRCReconfiguration message from a gNB. spCellConfig in the RRCReconfiguration message includes reconfiguration WithSync. Information ( e.g. an indication to skip RACH) in reconfiguration WithSync IE indicates that the UE shall skip RACH towards the target cell. The information also indicates that the target timing advance (i.e., a targetTA) (i.e., a TA of a primary timing advance group (PTAG) or a secondary timing advance group (STAG) in the source gNB), that the UE should use for a UL transmission in the PTAG at the target gNB. The RRCReconfiguration message includes a pre-allocated UL grant configuration (parameters indicate periodically occurring UL grants). This configuration is provided for at least a UL BWP indicated by firstActiveUplinkBWP-Id.; see Agiwal par. 0329). It would have been obvious to the ordinary skilled in the art before the effective filing date to use 
For claims 46, 57, 68 and 70, Qian discloses A method of wireless communication at a base station, comprising: 
transmitting random access configuration information for a random access procedure to a user equipment (UE) (Step 0: Random Access Configuration; see Fig. 2; step S401, acquiring configuration information; see par. 0101 and Fig. 4) based on a reference subcarrier spacing (SCS) associated with an uplink bandwidth part (BWP) configured for a first random access message (The UE may perform the determination according to the PUSCH (Physical Uplink Shared Channel) subcarrier spacing configuration or the waveform configuration separately configured in the resource configuration for the two-step random access, or may perform the determination according to the subcarrier spacing configuration or the waveform configuration in the configuration for the activated uplink BWP (or carrier); see par 0158-0160); 
receiving the first random access message from the UE to initiate a random access channel (RACH) procedure, the first random access message comprising a preamble and a payload (the user equipment first transmits the preamble and data on the time-frequency resource pre-configured or selected by the base station. The combination of the payload of data transmission and the preamble is referred to as message A (MSG. A); see r. 0093) wherein a first time duration of the preamble are based on the reference SCS and (the user equipment determines the number of symbols in preamble and the length of the cyclic prefix 1 according to the preamble format in the random access configuration; see par. 0115); 
processing the first random access message (step S402, transmitting a first message including the preamble and the uplink shared channel according to the configuration information; see par. 0101 and Fig. 4); 
generating a second random access response message in response to the first random access message; and transmitting the second random access response message to the UE (in step S403, receiving a second message including contention resolution information from the base station. The configuration information may be configuration information in system information sent by the base station to the user equipment; see par.0101-0102).
 Qian does not explicitly disclose a second time duration of the payload are based on the reference SCS. Agiwal discloses a second time duration of the payload (Referring to FIG. 14, in a two-step RACH, a channel structure of the msgA includes a PRACH preamble and a PUSCH carrying a payload 1410 and 1420. The PRACH preamble and the PUSCH (or, additionally a GAP 1425 in the msgA are time division multiplexed (TDMed). Thus, instead of starting an msgB-ResponseWindow from the end of the random access preamble transmission in msgA, an msgB-ResponseWindow for an msgB reception starts at the first PDCCH occasion for the msgB reception that is at least one symbol away from the end of a PUSCH transmission in the msgA; see Agiwal par. 0161-0162 and Figs 14 and 2) are based on the reference SCS (The number of slots in a radio frame and a duration of slots depends on a radio frame for each supported SCS and is pre-defined in NR; see Agiwal par. 0053-0054). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Agiwal's arrangement in Qian's invention to better handle message A (MSG A) retransmissions during a two-step random access procedure in a wireless communication system (see Agiwal par. 0002). 
claim 68, Qian discloses An apparatus for wireless communication at a base station, comprising: a memory; and at least one processor coupled to the memory and configured to: (The base station device 1200 includes a processor 1202 and a memory 1201 that stores computer executable code that, when executed by the processor, performs the random access method on the base station side as described above; see par. 0264).
Specifically for claim 70, Qian discloses A computer-readable medium storing computer executable code for wireless communication at a base station, the code when executed by a processor cause the processor to: (The present disclosure further provides a computer readable medium storing instructions, when executed by the processor, performing the random access method on the user equipment side or the base station side according to the aforementioned embodiments of the present disclosure; see par. 0265).
Claims 7-12, 25-30, 41-43, 47-51, 58-62 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Qian and Agiwal, and further in view of Ahn et al. (US 2021/0058969, hereinafter “Ahn”).
For claims 7, 25 and 41, the combination of Qian and Agiwal does not explicitly disclose The method of claim 1, further comprising: determining a common reference slot index for the first random access message based on the reference SCS associated with an active uplink BWP configured for the first random access message; or determining a common reference physical resource block (PRB) for the first random access message based on the reference SCS. Ahn discloses The method of claim 1, further comprising: determining a common reference slot index for the first random access message based on the reference SCS associated with an active uplink BWP configured for the first random access message ; or determining a common reference physical resource block (PRB) for the first random access message based on the reference SCS (A resource configuration for the random access preamble may be given in advance by the BS. The resource configuration may include a value used to determine the value u, an RA time resource and RA frequency resource for transmitting the random access preamble, and information on a subcarrier spacing for transmitting the random access preamble. The RA time resource may indicate at least one slot in which the random access preamble can be transmitted among a plurality of slots and an OFDM symbol index at which transmission starts within the slot. The RA frequency resource may indicate at least one RB for transmitting the random access preamble within a BWP; see Ahn par. 0050). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ahn's arrangement in Qian's invention to reduce transmission delay of the random access preamble in the unlicensed band in which various communication protocols co-exist (see Ahn par. 0008).
For claims 8 and 26, the combination of Qian and Agiwal does not explicitly disclose The method of claim 7, wherein a time domain mapping of the first random access message is based on the common reference slot index. Ahn discloses The method of claim 7, wherein a time domain mapping of the first random access message is based on the common reference slot index
For claims 9 and 27, the combination of Qian and Agiwal does not explicitly disclose The method of claim 7, wherein a frequency domain mapping of the first random access message is based on the common reference PRB. Ahn discloses The method of claim 7, wherein a frequency domain mapping of the first random access message is based on the common reference PRB (The PUSCH frequency resource may indicate at least one RB in which the PUSCH is transmitted within the BWP; see Ahn par. 0053). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ahn's arrangement in Qian's invention to reduce transmission delay of the random access preamble in the unlicensed band in which various communication protocols co-exist (see Ahn par. 0008).
For claims 10 and 28, the combination of Qian and Agiwal does not explicitly disclose The method of claim 7, wherein the transmission of the first random access message is based on at least one of the common reference slot index or the common reference PRB. Ahn discloses The method of claim 7, wherein the transmission of the first random access message is based on at least one of the common reference slot index or the common reference PRB (The first message may be transmitted on a PUSCH. A PUSCH resource used in transmission of the PUSCH for the first message may be classified into a PUSCH frequency resource, a PUSCH time resource, and a PUSCH sequence resource; see Ahn par. 0053). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ahn's arrangement in Qian's invention to reduce transmission delay of the random access preamble in the unlicensed band in which various communication protocols co-exist (see Ahn par. 0008).
For claims 11, 29 and 42, the combination of Qian and Agiwal does not explicitly disclose The method of claim 7, further comprising: receiving, from the base station, a second The method of claim 7, further comprising: receiving, from the base station, a second random access response message in response to the first random access message (In step S430, the wireless device receives a second message from the BS. If the first message is successfully decoded, the BS may transmit the second message in response to the first message; see Ahn par. 0057), wherein a time domain mapping of the second random access response message is based on the common reference slot index or a frequency domain mapping of the second random access response message is based on the common reference PRB (The second message may include a device identifier in the first message or an auxiliary identifier obtained from the device identifier… The second message may be transmitted on a PDSCH. The wireless device may first receive a PDCCH having scheduling information of the PDSCH (this is called 'A-PDCCH'), and may receive the second message on the PDSCH on the basis of the scheduling information… A transmission resource of A-PDCCH may be associated with at least any one of a transmission resource of the random access preamble, a device identifier, and an auxiliary identifier. For example, at least any one of a search space, A-RNTI, and S-ID for monitoring the A-PDCCH may be associated with at least any one of a sequence of the random access preamble, an RA time resource, an RA frequency resource, a device identifier, and an auxiliary identifier; see Ahn par. 0058-0061). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ahn's arrangement in Qian's invention to reduce transmission delay of the random access 
For claims 12, 30, 43, 51 and 62 Qian discloses The method of claim 1, further comprising: the PUSCH resource unit (PRU) being associated with a demodulated reference signal (DMRS) antenna port (In order to avoid the same scrambling code is applied, by the user equipment occupying the same time frequency resources for the uplink shared channel, to scramble the data, the port index of the demodulation reference signal may be introduced on the basis of the aforementioned approach. At this point, the aforementioned first calculation approach for the nRNTI may be corrected to:  Where nDMRs is the port index of the demodulation reference signal applied by the uplink shared channel in message A; see par. 0208-0210) and a DMRS scrambling identifier (ID) (If a data scrambling indication "Data-Scramblingidentifier" for the message A is configured in the system information, the value of nm is the same as the value of the data scrambling indication. Otherwise, nm is equal to the cell ID. The data scrambling indication for the message A may be configured and notified in the random access configuration information, or may be configured and notified in the common uplink shared channel configuration or the default bandwidth portion configuration information; see par. 0192), wherein the DMRS scrambling ID is based at least on a preamble sequence index of the preamble (The parameter nRNTI is determined based on a selected preamble sequence index in the message A; see par. 0215-0218). 
the combination of Qian and Agiwal does not explicitly disclose The method of claim 1, further comprising: determining at least one physical uplink shared channel (PUSCH) resource unit for the payload, the PUSCH resource unit (PRU) being associated with a demodulated The method of claim 1, further comprising: determining at least one physical uplink shared channel (PUSCH) resource unit for the payload (any one of the PUSCH time/frequency/sequence resources used in transmission of the PUSCH for the first message may be determined based on at least any one of a sequence of the random access preamble, an RA time resource, and an RA frequency resource; see Ahn par. 0054). 
For claims 47, 58 and 69, the combination of Qian and Agiwal does not explicitly disclose The method of claim 46, further comprising: determining a common reference slot index for the second random access response message based on a reference SCS associated with the RACH procedure capability of the UE; or determining a common reference physical resource block (PRB) for the second random access response message based on the reference SCS. Ahn discloses The method of claim 46, further comprising: determining a common reference slot index for the second random access response message based on a reference SCS associated with the RACH procedure capability of the UE; or determining a common reference physical resource block (PRB) for the second random access response message based on the reference SCS (A resource configuration for the random access preamble may be given in advance by the BS. The resource configuration may include a value used to determine the value u, an RA time resource and RA frequency resource for transmitting the random access preamble, and information on a subcarrier spacing for transmitting the random access preamble. The RA time resource may indicate at least one slot in which the random access preamble can be transmitted among a plurality of slots and an OFDM symbol index at which 
For claims 48 and 59, the combination of Qian and Agiwal does not explicitly disclose The method of claim 47, wherein a time domain mapping of the second random access response message is based on the common reference slot index. Ahn discloses The method of claim 47, wherein a time domain mapping of the second random access response message is based on the common reference slot index (The PUSCH time resource may indicate a slot in which the PUSCH is transmitted and/or an OFDM symbol index at which transmission starts in the slot; see Ahn par. 0053). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ahn's arrangement in Qian's invention to reduce transmission delay of the random access preamble in the unlicensed band in which various communication protocols co-exist (see Ahn par. 0008).
For claims 49 and 60, the combination of Qian and Agiwal does not explicitly disclose The method of claim 47, wherein a frequency domain mapping of the second random access response message is based on the common reference PRB. Ahn discloses The method of claim 47, wherein a frequency domain mapping of the second random access response message is based on the common reference PRB (The PUSCH frequency resource may indicate at least one RB in which the PUSCH is transmitted within the BWP; see Ahn par. 0053). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ahn's 
For claims 50 and 61, the combination of Qian and Agiwal does not explicitly disclose The method of claim 47, wherein the transmission of the second random access response message is based on at least one of the common reference slot index or the common reference PRB. Ahn discloses The method of claim 47, wherein the transmission of the second random access response message is based on at least one of the common reference slot index or the common reference PRB (The first message may be transmitted on a PUSCH. A PUSCH resource used in transmission of the PUSCH for the first message may be classified into a PUSCH frequency resource, a PUSCH time resource, and a PUSCH sequence resource; see Ahn par. 0053). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ahn's arrangement in Qian's invention to reduce transmission delay of the random access preamble in the unlicensed band in which various communication protocols co-exist (see Ahn par. 0008).
Claims 13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Qian, Agiwal and Ahn, and further in view of Choi et al. (US 2020/0053722 hereinafter “Choi”).
For claims 13 and 31, Qian does not explicitly disclose The method of claim 12, wherein the at least one PRU comprises a code domain index, the code domain index based at least on the DMRS antenna port, the DMRS scrambling ID, or the preamble sequence index. Choi discloses The method of claim 12, wherein the at least one PRU comprises a code domain index, the code domain index based at least on the DMRS antenna port, the DMRS scrambling ID, or the preamble sequence index (PUSCH-Config may include information (dmrs-. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415